



Exhibit 10(ii)
                                            strykerlogoa27.jpg
[strykerlogoa27.jpg]




Kevin A. Lobo
Chairman and CEO
2825 Airview Boulevard
Kalamazoo MI 49002 USA
P 269 389 7353
F 269 389 7209
www.stryker.com




Personal and confidential
        
February 7, 2018        
        
First Name Last Name


Dear First Name:


I am pleased to inform you that you are one of a select group of individuals
receiving a stock option award in 2018. We use these awards to reward performers
who we believe will be key contributors to our growth well into the future. The
total Award Date Value (ADV) of your awards is approximately USD $xx,xxx.


We are awarding you a nonstatutory stock option for x,xxx shares of Stryker
Corporation Common Stock at a price of USD $xxx.xx per share. Except as
otherwise provided in the Terms and Conditions, you may exercise this option at
20% per year beginning on February 7, 2019, and it will expire on February 6,
2028.


You must “Accept” the award online via the UBS One Source web site located at
www.ubs.com/onesource/SYK between March 1 and March 31, 2018. The detailed terms
of the option are in the Terms and Conditions, any applicable country addendum
and the provisions of the Company's 2011 Long-Term Incentive Plan. Those
documents, together with the related Prospectus, are available on the UBS One
Source web site, and you should read them before accepting the award.


You can find additional educational materials on the UBS One Source web site in
the Library section, including Stock Option brochures, Stock Option Frequently
Asked Questions and Stock Option Tax Questions & Answers.


We want our employees to experience rewarding careers at Stryker while driving
our business growth. Thank you for your efforts in helping us deliver remarkable
results. With your help, I look forward to another successful year.


Sincerely,
signatureloboa09.jpg [signatureloboa09.jpg]
Kevin A. Lobo
Chairman and CEO





--------------------------------------------------------------------------------









STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED




1.    The Options to purchase Shares of Stryker Corporation (the “Company”)
granted to you during 2018 are subject to these Terms and Conditions Relating to
Nonstatutory Stock Options Granted Pursuant to the 2011 Long-Term Incentive
Plan, as Amended and Restated (the “Terms and Conditions”) and all of the terms
and conditions of the Stryker Corporation 2011 Long-Term Incentive Plan, as
Amended and Restated (the “2011 Plan”), which is incorporated herein by
reference. In the case of a conflict between these Terms and Conditions and the
terms of the 2011 Plan, the provisions of the 2011 Plan will govern. Capitalized
terms used but not defined herein have the meaning provided therefor in the 2011
Plan. For purposes of these Terms and Conditions, “Employer” means the Company
or any Subsidiary that employs you on the applicable date.


2.    Upon the termination of your employment with your Employer, your right to
exercise the Options shall be only as follows:


        (a)    If your employment is terminated by reason of Disability (as such
term is defined in the 2011 Plan) or death, you, your legal representative or
your estate shall have the right, for a period of one (1) year following such
termination, to exercise the Options with respect to all or any part of the
Shares subject thereto, regardless of whether the right to purchase such Shares
had vested on or before the date of your termination by Disability or death.


(b)    If your employment is terminated by reason of Retirement (as such term is
defined in the 2011 Plan) prior to the date that your Options become fully
vested, you will continue to vest in your Options in accordance with the vesting
schedule as set forth in the award letter as if you had continued your
employment with your Employer. You (or your estate in the event of your death
after your termination by Retirement) shall have the right, at any time on or
prior to the 10th anniversary of the grant date, to exercise the vested portion
of the Options.
        
(c)    If you cease to be an Employee for any reason other than those provided
in (a) or (b) above, you or your estate (in the event of your death after such
termination) may, within the 30-day period following such termination, exercise
the Options with respect to only such number of Shares as to which the right of
exercise had vested on or before the Termination Date. If you are a resident of
or employed in the United States, “Termination Date” shall mean the effective
date of termination of your employment with your Employer. If you are resident
or employed outside of the United States, “Termination Date” shall mean the
earliest of (i) the date on which notice of termination is provided to you, (ii)
the last day of your active service with your Employer, or (iii) the last day on
which you are an Employee of your Employer, as determined in each case without
including any required advance notice period and irrespective of the status of
the termination under local labor or employment laws.







--------------------------------------------------------------------------------





(d)    Notwithstanding the foregoing, the Options shall not be exercisable in
whole or in part (i) after the 10th anniversary of the grant date or (ii) except
as provided in Section 3(c) hereof or in the event of termination of employment
because of Disability, Retirement or death, unless you shall have continued in
the employ of the Company or one of its Subsidiaries for one (1) year following
the date of grant of the Options.


(e)    Notwithstanding the foregoing, if you are eligible for Retirement but
cease to be an Employee for any other reason before you retire, the right to
exercise the Options shall be determined as if your employment ceased by reason
of Retirement.


(f)    If you are both an Employee and a Director, the provisions of this
Section 2 shall not apply until such time as you are neither an Employee nor a
Director.


3.    The number of Shares subject to the Options and the price to be paid
therefor shall be subject to adjustment and the term and exercise dates hereof
may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Options the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The Options shall also
be appropriately amended as to price and other terms as may be necessary to
reflect the foregoing events. In the event there shall be any other change in
the number or kind of the outstanding Shares, or of any stock or other
securities into which such Common Stock shall have been exchanged, then if the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in the Options, such adjustment shall be made in
accordance with such determination.


(b)    Fractional Shares resulting from any adjustment in the Options may be
settled in cash or otherwise as the Committee shall determine, in its sole
discretion. Notice of any adjustment will be given to you and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes hereof.


(c)    The Committee shall have the power to amend the Options to permit the
exercise of the Options (and to terminate any unexercised Options) prior to the
effectiveness of (i) any disposition of substantially all of the assets of the
Company or your Employer, (ii) the shutdown, discontinuance of operations or
dissolution of the Company or your Employer, or (iii) the merger or
consolidation of the Company or your Employer with or into any other unrelated
corporation.


4.    To exercise the Options, you must complete the on-line exercise procedures
as established through UBS, the outsourced stock plan administration vendor, at
www.ubs.com/onesource/SYK or by telephone at +1 860 727 1515 (or such other
direct dial-in number that may be established from time to time). As part of
such procedures, you shall be required to specify the number of Shares that you
elect to purchase and the date on which such purchase is to be made, and you
shall be required to make full payment of the Exercise Price. An Option shall
not be deemed to have been exercised (i.e., the exercise date shall not be
deemed to have occurred) until the notice of such exercise and payment in full
of the Exercise Price are provided. The exercise date will be defined by the New





--------------------------------------------------------------------------------





York Stock Exchange (“NYSE”) trading hours. If an exercise is completed after
the market close or on a weekend, the exercise will be dated the next following
trading day.
The Exercise Price may be paid in such manner as the Committee may specify from
time to time in its sole discretion and as established through UBS, including
(but not limited to) the two following methods: (i) by a net exercise
arrangement pursuant to which the Company will reduce the number of Shares
issued upon exercise by the largest whole number of Shares with an aggregate
Fair Market Value on the date of purchase sufficient to cover the aggregate
Exercise Price or (ii) cash payment. In cases where you utilize the net exercise
arrangement and the Fair Market Value of the number of whole Shares withheld is
greater than the aggregate Exercise Price, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable.
5.    If you are resident and/or employed outside of the United States, you
agree, as a condition of the grant of the Options, to repatriate all payments
attributable to the Shares and/or cash acquired under the 2011 Plan (including,
but not limited to, dividends and any proceeds derived from the sale of the
Shares acquired pursuant to the Options) if required by and in accordance with
local foreign exchange rules and regulations in your country of residence (and
country of employment, if different). In addition, you also agree to take any
and all actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in your country of residence (and
country of employment, if different). Finally, you agree to take any and all
actions as may be required to comply with your personal legal and tax
obligations under local laws, rules and regulations in your country of residence
(and country of employment, if different).


6.    If you are resident or employed in a country that is a member of the
European Union, the grant of the Options and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of these Terms and Conditions is
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.


7.    Regardless of any action the Company and/or your Employer take with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including the grant of the
Options, the vesting of the Options, the exercise of the Options, the subsequent
sale of any Shares acquired pursuant to the Options and the receipt of any
dividends and (ii) do not commit to structure the terms of the grant or any
aspect of the Options to reduce or eliminate your liability for Tax-Related
Items. Further, if you become subject to taxation in more than one country
between the grant date and the date of any relevant taxable or tax withholding
event, as applicable, you acknowledge that the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one country.


Prior to the delivery of Shares upon exercise of your Options, if your country
of residence (and/or your country of employment, if different) requires
withholding of Tax-Related Items, the Company may withhold a number of whole
Shares otherwise issuable upon exercise of the Options that have





--------------------------------------------------------------------------------





an aggregate Fair Market Value that the Company, taking into account local
requirements and administrative issues, determines in its sole discretion is
appropriate to cover withholding for Tax-Related Items with respect to the
Shares. The cash equivalent of the Shares withheld will be used to settle the
obligation to withhold the Tax-Related Items. In cases where the Fair Market
Value of the number of whole Shares withheld at the time of exercise is greater
than the amount required to be paid to the relevant government authorities with
respect to withholding for Tax-Related Items, the Company shall make a cash
payment to you equal to the difference as soon as administratively practicable.
In the event that withholding in Shares is prohibited or problematic under
applicable law or causes adverse consequences to the Company or your Employer,
your Employer may withhold the Tax-Related Items required to be withheld with
respect to the Shares in cash from your regular salary and/or wages or other
amounts payable to you. In the event the withholding requirements are not
satisfied through the withholding of Shares or through your regular salary
and/or wages or any other amounts payable to you by your Employer, no Shares
will be issued to you (or your estate) upon exercise of the Options unless and
until satisfactory arrangements (as determined by the Board of Directors) have
been made by you with respect to the payment of any Tax-Related Items that the
Company or your Employer determines, in its sole discretion, should be withheld
or collected with respect to such Options. By accepting these Options, you
expressly consent to the withholding of Shares and/or withholding from your
regular salary and/or wages or other amounts payable to you as provided for
hereunder. All other Tax-Related Items related to the Options and any Shares
delivered in payment thereof are your sole responsibility.
8.    The Options are intended to be exempt from the requirements of Code
Section 409A. The 2011 Plan and these Terms and Conditions shall be administered
and interpreted in a manner consistent with this intent. If the Company
determines that these Terms and Conditions are subject to Code Section 409A and
that it has failed to comply with the requirements of that Section, the Company
may, at the Company’s sole discretion and without your consent, amend these
Terms and Conditions to cause them to comply with Code Section 409A or be exempt
from Code Section 409A.


9.    If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the Options or have previously signed such an agreement and
you breach any non-competition, non-solicitation or non-disclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a Subsidiary or during the one-year period following
termination of employment, any unexercised portion of the Options shall be
rescinded and you shall return to the Company all Shares that were acquired upon
exercise of the Options that you have not disposed of and the Company shall
repay you an amount for each such Share equal to the lesser of the Exercise
Price or the Fair Market Value of a Share at such time. Further, you shall pay
to the Company an amount equal to the profit realized by you (if any) on all
Shares that were acquired upon exercise of the Options that you have disposed
of. For purposes of the preceding sentence, the profit shall be the positive
difference between the Fair Market Value of the Shares at the time of
disposition and the Exercise Price.


10.    The Options shall be transferable only by will or the laws of descent and
distribution and shall be exercisable during your lifetime only by you. If you
purport to make any transfer of the Options, except as aforesaid, the Options
and all rights thereunder shall terminate immediately.


11.    The Options shall not be exercisable in whole or in part, and the Company
shall not be obligated to issue any Shares subject to the Options, if such
exercise and sale would, in the opinion of counsel for the Company, violate the
Securities Act of 1933 or any other U.S. federal, state or non-U.S.





--------------------------------------------------------------------------------





statute having similar requirements as it may be in effect at the time. The
Options are subject to the further requirement that, if at any time the Board of
Directors shall determine in its discretion that the listing or qualification of
the Shares subject to the Options under any securities exchange requirements or
under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of or in connection
with the issuance of Shares pursuant to the Options, the Options may not be
exercised in whole or in part unless such listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.


12.    The grant of the Options shall not confer upon you any right to continue
in the employ of your Employer nor limit in any way the right of your Employer
to terminate your employment at any time. You shall have no rights as a
shareholder of the Company with respect to any Shares issuable upon the exercise
of the Options until the date of issuance of such Shares.


13.    You acknowledge and agree that the 2011 Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of the Options under the 2011 Plan is a
one-time benefit and does not create any contractual or other right to receive a
grant of Options or any other award under the 2011 Plan or other benefits in
lieu thereof in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
any grant, the number of Shares subject to the grant, the vesting provisions and
the exercise price. Any amendment, modification or termination of the 2011 Plan
shall not constitute a change or impairment of the terms and conditions of your
employment with your Employer.


14.    Your participation in the 2011 Plan is voluntary. The value of the
Options and any other awards granted under the 2011 Plan is an extraordinary
item of compensation outside the scope of your employment (and your employment
contract, if any). Any grant under the 2011 Plan, including the grant of the
Options, is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.


15.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.


16.    The Options are Nonstatutory Stock Options and shall not be treated as
Incentive Stock Options.


17.    The Company and your Employer hereby notify you of the following in
relation to your personal data and the collection, processing and transfer of
such data in relation to the grant of the Options and your participation in the
2011 Plan pursuant to applicable personal data protection laws. The collection,
processing and transfer of your personal data is necessary for the Company’s
administration of the 2011 Plan and your participation in the 2011 Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the 2011 Plan. As such,
you voluntarily acknowledge, consent and agree (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.
    
The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
e-mail address, date of birth, social security number or other employee
identification number (e.g., resident registration number), salary,





--------------------------------------------------------------------------------





nationality, job title, any Shares or directorships held in the Company, details
of all Options or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in your favor for the purpose of managing and
administering the 2011 Plan (“Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Company and your Employer
will process the Data for the exclusive purpose of implementing, administering
and managing your participation in the 2011 Plan. The data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which the Data is collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
information is unnecessary for the processing purposes sought. The Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
2011 Plan and for your participation in the 2011 Plan.


The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the 2011
Plan, and the Company and your Employer may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the 2011 Plan. These recipients may be located in the European
Economic Area, the United States or elsewhere throughout the world. You hereby
authorize (where required under applicable law) the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing your participation in the
2011 Plan, including any requisite transfer of such Data as may be required for
the administration of the 2011 Plan and/or the subsequent holding of Shares on
your behalf to a broker or other third party with whom you may elect to deposit
any Shares acquired pursuant to the 2011 Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the 2011 Plan and
your participation in the 2011 Plan. You may seek to exercise these rights by
contacting your local HR manager.


Finally, upon request of the Company or your Employer, you agree to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or your Employer) that the Company deems
necessary to obtain from you for the purpose of administering your participation
in the 2011 Plan in compliance with the data privacy laws in your country of
employment (and country of residence, if different), either now or in the
future.  You understand and agree that you will not be able to participate in
the 2011 Plan if you fail to provide any such consent or agreement requested by
the Company. 


18.    The grant of the Options is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing(s) with the local securities authorities (unless otherwise
required under local law). No employee of the Company is permitted to advise you
on whether you should purchase Shares under the 2011 Plan or provide you with
any legal, tax or financial advice with respect to the grant of your Options.
Investment in Shares involves a degree of risk. Before deciding to purchase
Shares pursuant to the Options, you should carefully





--------------------------------------------------------------------------------





consider all risk factors and tax considerations relevant to the acquisition of
Shares under the 2011 Plan or the disposition of them. Further, you should
carefully review all of the materials related to the Options and the 2011 Plan,
and you should consult with your personal legal, tax and financial advisors for
professional advice in relation to your personal circumstances.


19.    All questions concerning the construction, validity and interpretation of
the Options and the 2011 Plan shall be governed and construed according to the
laws of the state of Michigan, without regard to the application of the
conflicts of laws provisions thereof. Any disputes regarding the Options or the
2011 Plan shall be brought only in the state or federal courts of the state of
Michigan.


20.    The Company may, in its sole discretion, decide to deliver any documents
related to the Options or other awards granted to you under the 2011 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2011 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


21.    The invalidity or unenforceability of any provision of the 2011 Plan or
these Terms and Conditions shall not affect the validity or enforceability of
any other provision of the 2011 Plan or these Terms and Conditions.


22.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2011
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the Options be drawn up in English. If you have
received these Terms and Conditions, the 2011 Plan or any other documents
related to the Options translated into a language other than English and the
meaning of the translated version is different than the English version, the
English version will control.


23.    You acknowledge that, depending on your or your broker's country of
residence or where the Shares are listed, you may be subject to insider trading
restrictions and/or market abuse laws which may affect your ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., Options)
or rights linked to the value of Shares during such times you are considered to
have “inside information” regarding the Company as defined in the laws or
regulations in your country of employment (and country of residence, if
different).  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed inside
information.  Furthermore, you could be prohibited from (i) disclosing the
inside information to any third party (other than on a “need to know” basis) and
(ii) “tipping” third parties or causing them otherwise to buy or sell
securities.  Third parties include fellow employees.  Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy.  You
acknowledge that it is your responsibility to comply with any restrictions and
are advised to speak to your personal advisor on this matter.


24.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, the Options shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different) set forth in
an addendum to these Terms and Conditions (an “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in an
Addendum to these Terms and Conditions at the time of transfer, the special
terms and conditions for such country will apply to you to the extent the
Company determines, in its sole discretion, that the application of such special
terms and conditions is necessary or advisable in order to comply with local
law, rules and regulations, or to facilitate the operation and administration of
the award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or





--------------------------------------------------------------------------------





advisable to accommodate your transfer). In all circumstances, any applicable
Addendum shall constitute part of these Terms and Conditions.


25.    The Company reserves the right to impose other requirements on the
Options, any Shares acquired pursuant to the Options and your participation in
the 2011 Plan to the extent the Company determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with local
law, rules and regulations, or to facilitate the operation and administration of
the award and the 2011 Plan. Such requirements may include (but are not limited
to) requiring you to sign any agreements or undertakings that may be necessary
to accomplish the foregoing.


26.    This Section 26 applies only to those persons whom the Company’s
Recoupment Policy applies (the corporate officers elected by the Company’s Board
of Directors other than Assistant Controllers, Assistant Secretaries and
Assistant Treasurers). Notwithstanding any other provision of these Terms and
Conditions to the contrary, you acknowledge and agree that your Options, any
Shares acquired pursuant thereto and/or any amount received with respect to any
sale of such Shares are subject to potential cancellation, recoupment,
rescission, payback or other action in accordance with the terms of the
Company’s Recoupment Policy as in effect on the date of grant (a copy of which
has been furnished to you) and as the Recoupment Policy may be amended from time
to time in order to comply with changes in laws, rules or regulations that are
applicable to such Options and Shares. You agree and consent to the Company’s
application, implementation and enforcement of (a) the Recoupment Policy and (b)
any provision of applicable law relating to cancellation, recoupment, rescission
or payback of compensation and expressly agree that the Company may take such
actions as are necessary to effectuate the Recoupment Policy (as applicable to
you) or applicable law without further consent or action being required by you.
For purposes of the foregoing, you expressly and explicitly authorize the
Company to issue instructions, on your behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold your Shares and other
amounts acquired under the Plan to re-convey, transfer or otherwise return such
Shares and/or other amounts to the Company. In the case of a conflict between
these Terms and Conditions and the Recoupment Policy, the terms of the
Recoupment Policy shall prevail.


27.    By accepting the grant of Options, you acknowledge that you have read
these Terms and Conditions, the Addendum to these Terms and Conditions (as
applicable) and the 2011 Plan and specifically accept and agree to the
provisions therein.




*****************************









--------------------------------------------------------------------------------









STRYKER CORPORATION


ADDENDUM TO
TERMS AND CONDITIONS
RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED
PURSUANT TO THE 2011 PLAN, AS AMENDED AND RESTATED


In addition to the terms of the 2011 Plan and the Terms and Conditions, the
Options are subject to the following additional terms and conditions (the
“Addendum”). All capitalized terms as contained in this Addendum shall have the
same meaning as set forth in the 2011 Plan and the Terms and Conditions.
Pursuant to Section 24 of the Terms and Conditions, if you transfer your
residence and/or employment to another country reflected in an Addendum at the
time of transfer, the special terms and conditions for such country will apply
to you to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law, rules and regulations, or to facilitate the operation and
administration of the award and the 2011 Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer).


AUSTRALIA                                                        


1.

1.Options Conditioned on Satisfaction of Regulatory Obligations. If you are (a)
a director of a Subsidiary incorporated in Australia, or (b) a person who is a
management-level executive of a Subsidiary incorporated in Australia and who
also is a director of a Subsidiary incorporated outside of the Australia, the
grant of the Options is conditioned upon satisfaction of the shareholder
approval provisions of section 200B of the Corporations Act 2001 (Cth) in
Australia.


The Australian Offer Document can be accessed at [UBS INSERT LINK HERE]


BELGIUM                                                        


Name: ___________________________ Number of Shares: _____________________


Date of Grant: ___________________________ Exercise Price: _____________________


1.    Acceptance of Options. For the Options to be subject to taxation at the
time of grant, you must affirmatively accept the Options in writing within 60
days of the date of grant specified above by signing below and returning this
original executed Addendum to:
Stock Plan Administration Department
2825 Airview Blvd.
Kalamazoo, Michigan 49002 (U.S.A)


I hereby accept the ________ (number) Options granted to me by the Company on
the date of grant. I also acknowledge that I have been encouraged to discuss the
acceptance of the Options and the applicable tax treatment with a financial
and/or tax advisor, and that my decision to accept the Options is made with full
knowledge of the applicable consequences.







--------------------------------------------------------------------------------





Employee Signature:        _______________________________


Employee Printed Name:    _______________________________


Date of Acceptance:        _______________________________


If you fail to affirmatively accept the Options in writing within 60 days of the
date of grant, the Options will not be subject to taxation at the time of grant
but instead will be subject to taxation on the date you exercise the Options (or
such other treatment as may apply under Belgian tax law at the time of
exercise).
2.    Payment of Exercise Price Limited to Cash Payment. Notwithstanding
anything to the contrary in Section 4 of the Terms and Conditions, you shall be
permitted to pay the Exercise Price only by means of a cash payment (and the net
exercise method shall not be permitted).
3.    Undertaking for Qualifying Options. If you are accepting the Options in
writing within 60 days of the date of grant and wish to have the Options subject
to a lower valuation for Belgium tax purposes pursuant to the article 43, §6 of
the Belgian law of 26 March 1999, you may agree and undertake to (a) not
exercise the Options before the end of the third calendar year following the
calendar year in which the date of grant falls, and (b) not transfer the Options
under any circumstances (except on rights your heir might have in the Options
upon your death). If you wish to make this undertaking, you must sign below and
return this executed Addendum to the address listed above.
Employee Signature:        _______________________________


Employee Printed Name:    _______________________________


BRAZIL                                                        


1.     Labor Law Acknowledgment. By accepting the Options, you acknowledge and
agree, for all legal purposes, that (a) the benefits provided under the Terms
and Conditions and the 2011 Plan are the result of commercial transactions
unrelated to your employment; (b) the Terms and Conditions and the 2011 Plan are
not a part of the terms and conditions of your employment; and (c) the income
from the Options, if any, is not part of your remuneration from employment.


2.    Compliance with Law. By accepting the Options, you acknowledge and agree
to comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the exercise of the Options, the issuance and/or sale of Shares
acquired under the 2011 Plan and the receipt of any dividends.


CANADA                                                        


1.    No Exercise by Using Previously Owned Shares. Notwithstanding anything in
Section 4 of the Terms and Conditions to the contrary, if you are resident in
Canada, you shall not be permitted to use previously-owned Shares for exercising
the Options.


2.    Use of English Language. If you are a resident of Quebec, by accepting the
Options, you acknowledge and agree that it is your express wish that the Terms
and Conditions, this Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to your Option, either
directly or indirectly, be drawn up in English.





--------------------------------------------------------------------------------





Langue anglaise. En acceptant l'allocation de votre Options, vous reconnaissez
et acceptez avoir souhaité que le Termes et Conditions, le présent avenant,
ainsi que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de votre
Option, soient rédigés en anglais.
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM. PLEASE SIGN AND RETURN
THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2018 TO
STOCKPLANADMINISTRATION@STRYKER.COM.


___________________________________     ______________________________
Employee Signature                Employee Name (Printed)


_____________________
Date    




DENMARK                                                        


1.    Treatment of Options upon Termination of Employment. Notwithstanding any
provision in the Terms and Conditions or the Plan to the contrary, unless you
are a member of registered management who is not considered a salaried employee,
the treatment of the Option upon a termination of employment which is not a
result of death shall be governed by Sections 4 and 5 of the Danish Act on Stock
Option in Employment Relations. However, if the provisions in the Terms and
Conditions or the Plan governing the treatment of the Option upon a termination
of employment are more favorable, then the provisions of the Terms and
Conditions or the 2011 Plan will govern.


FINLAND                                                        
 
1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 5 of
the Terms and Conditions to the contrary, if you are a local national of
Finland, any Tax-Related Items shall be withheld only in cash from your regular
salary/wages or other amounts payable to you in cash or such other withholding
methods as may be permitted under the 2011 Plan and allowed under local law.




FRANCE                                                        
1.    Use of English Language.  By accepting the Options, you acknowledge and
agree that it is your express wish that the Terms and Conditions, this Addendum,
as well as all other documents, notices and legal proceedings entered into,
given or instituted pursuant to your Option, either directly or indirectly, be
drawn up in English.
Langue anglaise. En acceptant l'allocation de votre Option, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de votre
Option, soient rédigés en anglais.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.







--------------------------------------------------------------------------------





PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2018 TO
STOCKPLANADMINISTRATION@STRYKER.COM.
___________________________________     ______________________________
Employee Signature                Employee Name (Printed)


_____________________
Date    


HONG KONG                                                        


1.    Important Notice. Warning: The contents of the Terms and Conditions, this
Addendum, the 2011 Plan, and all other materials pertaining to the Options
and/or the 2011 Plan have not been reviewed by any regulatory authority in Hong
Kong. You are hereby advised to exercise caution in relation to the offer
thereunder. If you have any doubts about any of the contents of the aforesaid
materials, you should obtain independent professional advice.


2.    Lapse of Restrictions. If, for any reason, Shares are issued to you within
six (6) months of the grant date, you agree that you will not sell or otherwise
dispose of any such Shares prior to the six-month anniversary of the grant date.


3.    Settlement in Shares. Notwithstanding anything to the contrary in this
Addendum, the Terms and Conditions or the 2011 Plan, the Options shall be
settled only in Shares (and may not be settled in cash).


4.    Nature of the Plan. The Company specifically intends that the 2011 Plan
will not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the 2011 Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the Options shall be null and void.


MEXICO                                                        


1.    Commercial Relationship. You expressly recognize that your participation
in the 2011 Plan and the Company’s grant of the Options does not constitute an
employment relationship between you and the Company. You have been granted the
Options as a consequence of the commercial relationship between the Company and
the Subsidiary in Mexico that employs you, and the Company’s Subsidiary in
Mexico is your sole employer. Based on the foregoing, (a) you expressly
recognize the 2011 Plan and the benefits you may derive from your participation
in the 2011 Plan do not establish any rights between you and the Company’s
Subsidiary in Mexico that employs you, (b) the 2011 Plan and the benefits you
may derive from your participation in the 2011 Plan are not part of the
employment conditions and/or benefits provided by the Company’s Subsidiary in
Mexico that employs you, and (c) any modification or amendment of the 2011 Plan
by the Company, or a termination of the 2011 Plan by the Company, shall not
constitute a change or impairment of the terms and conditions of your employment
with the Company’s Subsidiary in Mexico that employs you.


2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that your participation in the 2011 Plan is a result of the
discretionary and unilateral decision of the Company, as well as your free and
voluntary decision to participate in the 2011 Plan in accord with the terms and
conditions of the 2011 Plan, the Terms and Conditions, and this Addendum. As
such, you acknowledge and agree that the Company may, in its sole discretion,
amend and/or discontinue





--------------------------------------------------------------------------------





your participation in the 2011 Plan at any time and without any liability. The
value of the Options is an extraordinary item of compensation outside the scope
of your employment contract, if any. The Options are not part of your regular or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or any similar payments, which are the exclusive
obligations of the Company’s Subsidiary in Mexico that employs you.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2018 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Employee Signature                Employee Name (Printed)


_____________________
Date    




NETHERLANDS                                                    


1.    Waiver of Termination Rights. As a condition to the grant of the Options,
you hereby waive any and all rights to compensation or damages as a result of
the termination of your employment with the Company and your Employer for any
reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the 2011 Plan,
or (b) you ceasing to have rights under or ceasing to be entitled to any awards
under the 2011 Plan as a result of such termination.


NEW ZEALAND                                                    


1.    WARNING. You are being offered Options in Stryker Corporation. If the
Company runs into financial difficulties and is wound up, you may lose some or
all your investment. New Zealand law normally requires people who offer
financial products to give information to investors before they invest. This
requires those offering financial products to have disclosed information that is
important for investors to make an informed decision. The usual rules do not
apply to this offer because it is an offer made under the Employee Share Scheme
exemption. As a result, you may not be given all the information usually
required. You will also have fewer other legal protections for this investment.
You should ask questions, read all documents carefully, and seek independent
financial advice before accepting the offer. The Company’s Shares are currently
traded on the New York Stock Exchange under the ticker symbol “SYK” and Shares
acquired under the 2011 Plan may be sold through this exchange. You may end up
selling the Shares at a price that is lower than the value of the Shares when
you acquired them. The price will depend on the demand for the Company's Shares.
The Company’s most recent annual report (which includes the Company’s financial
statements) is available at
http://phx.corporate-ir.net/phoenix.zhtml?c=118965&p=irol-irhome. You are
entitled to receive a copy of this report, free of charge, upon written request
to the Company at STOCKPLANADMINISTRATION@STRYKER.COM.











--------------------------------------------------------------------------------





SINGAPORE                                                        


1.    Qualifying Person Exemption. The following provision shall replace Section
18 of the Terms and Conditions:


The grant of the Options under the 2011 Plan is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2011 Ed.) (“SFA”). The 2011 Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore. You
should note that, as a result, the Options are subject to section 257 of the SFA
and you will not be able to make (a) any subsequent sale of the Shares in
Singapore or (ii) any offer of such subsequent sale of the Shares subject to
the Options in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2011 Ed.).


SOUTH AFRICA                                                    


1.    Withholding Taxes. The following provision supplements Section 5 of the
Terms and Conditions: By accepting the Options, you agree to notify your
Employer in South Africa of the amount of any gain realized upon exercise of the
Options. If you fail to advise the Company of the gain realized upon exercise,
you may be liable for a fine. You will be responsible for paying any difference
between the actual tax liability and the amount withheld.


2.    Exchange Control Obligations. You are solely responsible for complying
with applicable exchange control regulations and rulings (the “Exchange Control
Regulations”) in South Africa. As the Exchange Control Regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of Shares under the 2011 Plan to ensure compliance with
current Exchange Control Regulations. Neither the Company nor any of its
Subsidiaries will be liable for any fines or penalties resulting from your
failure to comply with applicable laws.


3.    Securities Law Information and Deemed Acceptance of Options.  Neither the
Options nor the underlying Shares shall be publicly offered or listed on any
stock exchange in South Africa.  The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority. Pursuant to Section 96 of the Companies
Act, the Options offer must be finalized on or before the 60th day following the
grant date.  If you do not want to accept the Options, you are required to
decline the Options no later than the 60th day following the grant date.  If you
do not reject the Options on or before the 60th day following the grant date, 
you will be deemed to accept the Options.




SOUTH KOREA                                                    


1.    Consent to Collection, Processing and Transfer of Personal Data. By
electronically accepting the Terms and Conditions, you agree to the collection,
use, processing and transfer of Data as described in Section 17 of the Terms and
Conditions; and you agree to the processing of your unique identifying
information (resident registration number) as described in Section 17 of the
Terms and Conditions.













--------------------------------------------------------------------------------





SPAIN                                                            


1.    Acknowledgement of Discretionary Nature of the 2011 Plan; No Vested
Rights. In accepting the Options, you acknowledge that you consent to
participation in the 2011 Plan and have received a copy of the 2011 Plan. You
understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Options under the 2011 Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis. Consequently, you understand that
the Options are granted on the assumption and condition that the Options and the
Shares acquired upon exercise of the Options shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, you
understand that this grant would not be made to you but for the assumptions and
conditions referenced above. Thus, you acknowledge and freely accept that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, the Options shall be null and void.


You understand and agree that, as a condition of the grant of the Options, any
unvested Options as of the date you cease active employment and any vested
portion of the Options not exercised within the post-termination exercise period
set out in the Terms and Conditions will be forfeited without entitlement to the
underlying Shares or to any amount of indemnification in the event of the
termination of employment by reason of, but not limited to, (i) material
modification of the terms of employment under Article 41 of the Workers’ Statute
or (ii) relocation under Article 40 of the Workers’ Statute. You acknowledge
that you have read and specifically accept the conditions referred to in the
Terms and Conditions regarding the impact of a termination of employment on your
Options.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2018 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Employee Signature                Employee Name (Printed)


_____________________
Date    


SWEDEN                                                        


1.    Exercise by Cash Payment Only. Notwithstanding anything in Section 4 of
the Terms and Conditions to the contrary, if you are a local national of Sweden,
you may exercise the Options only by means of a cash payment or such other
methods as may be permitted under the 2011 Plan and allowed under local law.







--------------------------------------------------------------------------------





2.    Withholding of Tax-Related Items. Notwithstanding anything in Section 5 of
the Terms and Conditions to the contrary, if you are a local national of Sweden,
any Tax-Related Items shall be withheld only in cash from your regular
salary/wages or other amounts payable to you in cash, or such other withholding
methods as may be permitted under the 2011 Plan and allowed under local law.


UNITED KINGDOM                                                    


1.    No Exercise by Using Existing Shares. Notwithstanding anything in Section
4 of the Terms and Conditions to the contrary, if you are resident in the United
Kingdom, you shall not be permitted to use existing Shares for exercising the
Options and paying the Exercise Price.


2.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall supplement Section 6 of the Terms and Conditions:


Without limitation to Section 6 of the Terms and Conditions, you agree that you
are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company, your Employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). You also agree to indemnify and keep indemnified the
Company and your Employer against any Tax-Related Items that they are required
to pay or withhold or have paid or will pay to HMRC on your behalf (or any other
tax authority or any other relevant authority).


3.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Company and the Subsidiary that employs you for any reason
whatsoever and whether or not in breach of contract, insofar as any purported
claim to such entitlement arises or may arise from your ceasing to have rights
under or to be entitled to exercise the Options as a result of such termination
of employment (whether the termination is in breach of contract or otherwise),
or from the loss or diminution in value of the Options. Upon the grant of the
Options, you shall be deemed irrevocably to have waived any such entitlement.

















